DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter (U.S. Pub. No. 20050006393) in view of Chism et al. (U.S. Pub. No. 20140034671).
Regarding Claim 1, Carter discloses a container (figure 1a), comprising: a plastics pressure vessel 106 (Figure 1a) defining a hollow interior volume suitable, in use, for containing a quantity of a liquid (Figure 1a), the pressure vessel comprising an inlet/outlet aperture extending through a wall of (aperture 102 is fitted within), and being in fluid communication with the hollow interior of, the pressure vessel; and an insert 102 (figure 1b) manufactured from a different material to that of the pressure vessel and being a plastics material of relatively higher density than the material from which the pressure vessel is manufactured (paragraph 43), characterised by: the insert: being fused with a periphery of the inlet/outlet aperture of the pressure vessel (paragraph 46); and comprising a neck portion 112a (Figure 2) around an exterior surface of which is 
Regarding Claim 4, Carter discloses the pressure vessel is manufactured from a material in the group consisting of: polypropylene, nylon, and any other recyclable or re-processable polymer, wherein the insert is manufactured from high-density polyethylene (HDPE) (paragraph 43).
Regarding Claim 6, Carter discloses the pressure vessel and insert are fused by any one or more of the group consisting of: welding the insert to the periphery of the inlet/outlet aperture; and melding of the materials from which they are constituted (paragraph 46).
Regarding Claim 11, Carter discloses an outer casing (paragraph 10).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the .
Allowable Subject Matter
Claims 8, 12, 15-17, 19, 23, 25 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430.  The examiner can normally be reached on Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J VOLZ/Examiner, Art Unit 3733